The opinion of the court was delivered, by
Read, J.
The subject of the duties and liabilities of express companies has been very fully discussed, by Judge Redfield in his 2d volume of the Law of Railways, pages 15, &c., and in his treatise on the law of carriers of goods and passengers, chapter 5, page 47, and chapter 4, page 81. At section 50, page 38 of this last work, the learned author says; “One of the distinctive characteristics of this mode of transportation is that the companies, whether their line is by land or by water, or partly of each, undertake to deliver to the consignees in the same manner all common carriers by land did before railways came into general use; it being now well established, that in the ordinary railway transportation of goods by common carriers of goods, there is no obligation after the goods reach their appointed destination, but to put them safely in warehouse. It was mainly to remedy this defect in railway transportation of parcels of great value in small compass, that express companies were first instituted in America. That these companies are to be held ordinarily to personal delivery, has been so often decided as scarcely to require the citation of cases.” The court were therefore right in saying : “ Further than this, as to express company, we think the sound rule to be a personal delivery either to residence or place of business of the consignee.” In fact any other rule would be destructive of the business of express companies who receive a larger compensation, because they contract for a personal delivery of goods intrusted to them as common carriers. The charge of the court, as to the delay, its reasonableness or unreasonableness, was perfectly proper, as also their answers to the defendant’s point. We could not say the rejection of the evidence of the rules and regulations, as no copy of them was attached to the offer, was wrong, and it appeared on the argument they were the rules and regulations adopted by the company for the government of its members and employees.
Judgment affirmed.